Citation Nr: 0941257	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-37 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for disorders of the lumbar 
spine, left hip and left knee, to include as secondary to 
residuals of a service-connected gunshot wound of the left 
great toe.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The Board remanded this case in June 
2009.  It returns now for appellate consideration.

The Board notes that, since the June 2009 remand, a temporary 
file has been created and associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, this case must be remanded again for yet 
another medical examination.  

The Veteran was most recently afforded a VA examination in 
July 2009 to assess whether his degenerative joint disease of 
the lumbar spine, left hip and left knee was caused or 
aggravated by his service-connected residuals of a gunshot 
wound of the left great toe.  With respect to this 
examination, the Board notes in pertinent part that the 
examiner diagnosed the Veteran with degenerative joint 
disease and osteoarthritis of the left hip, but concluded 
that this condition was not related to his toe injury in 
1971.  In observing that this injury happened over 40 year 
ago, the examiner explained that a "minimal stable scar" 
from previous surgery on the right big toe was all that 
remained, and that "this small scar" did not cause general 
osteoarthritis for the Veteran.  (The Board notes that, based 
on the context of this statement, it appears that the 
examiner was in fact referring to the left big toe.)  The 
examiner further noted that there was absolutely no way that 
a "very small scar" in an old injury to the left big toe 
could cause such a diffuse osteoarthritis.  Regarding the 
Veteran's diagnosis of osteoarthritis of the left knee, the 
examiner similarly opined that this osteoarthritis was not 
and could not have been aggravated by the "old small scar" 
on the left big toe.  

In light of the foregoing, it appears that the examiner's 
opinions concerning etiology were based on his understanding 
that the Veteran's service-connected left great toe 
disability was manifested by nothing more than a small stable 
scar.  However, the medical evidence of record clearly 
indicates otherwise.  The Veteran has reported experiencing 
worsening symptoms to include very sharp pain, stiffness, 
weakness and redness of the left great toe, as well as 
tingling in the left foot.  At the January 2007 VA 
examination, the examiner observed that the Veteran's scar 
was painful to palpation, and that there was evidence of 
abnormal shoe wear.  A December 2007 VA treatment record 
similarly notes evidence of uneven wear on his boots.  
Furthermore, the Board notes that the Veteran has been 
assigned separate compensable ratings for residuals of a 
service-connected gunshot wound of the left great toe with 
fracture, and a scar of the left great toe.  Given that the 
Veteran's service-connected left great toe disability has 
been shown to amount to more than just a small stable scar, 
the Board finds it necessary to remand this case for a new 
medical examination.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should arrange for the 
Veteran to be scheduled for a VA 
examination to determine the nature and 
etiology of his current degenerative 
joint disease of the spine, left knee, 
and left hip.  The claims file must be 
made available to the examiner(s) and the 
examiner(s) should indicate in his/his 
report whether or not the claims file was 
reviewed.  After examination and review 
of the claims folder, the examiner should 
address the following:

a)	As to each diagnosed spine, left 
knee, or left hip disorder, 
indicate whether it is at least 
as likely as not that any current 
disorder(s) originated either 
during active service or are 
otherwise related to his 
currently-service-connected left 
great toe disability.

b)	For any current spine, left knee, 
or left hip disorder that was 
neither caused by the Veteran's 
period of active service, nor his 
service-connected left great toe 
disability, the examiner should 
address whether it at least as 
likely as not that the disability 
has been aggravated as a result 
of the service-connected toe 
injury.

In rendering these opinions, the examiner 
should take into account the 
symptomatology and effects of the 
Veteran's service-connected left great 
toe disability, to include residuals of 
his inservice gunshot wound with fracture 
and scar.  The examiner should also 
consider whether there is any evidence of 
abnormal gait, and if so, comment on 
whether this is a result of the Veteran's 
service-connected left great toe 
disability and whether this has any 
impact on the Veteran's degenerative 
joint disease of the lumbar spine, left 
hip and left knee.  A rationale for any 
opinion expressed should be provided.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

2. After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If any of the claims 
remain denied, a supplemental statement 
of the case should be provided to the 
Veteran and his representative.  After 
the Veteran has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


